Citation Nr: 1711300	
Decision Date: 04/07/17    Archive Date: 07/05/17

DOCKET NO.  10-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In September 2011 the Veteran testified at a videoconference hearing before a Veterans Law Judge who has since retired. In May 2013, the Veteran was offered a new hearing and indicated that she wanted to appear for another hearing. She testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO in December 2013. 

The Board most recently remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development in April 2016. The case was subsequently returned to the Board. For reasons described below, this case must be remanded again. 

During the course of the remand, VA's Veterans Benefits Management System (VBMS) shows that the Veteran appealed and requested a Travel Board hearing for claims for entitlement to specially adapted housing, special home adaptation grant, automobile and adaptive equipment or for adaptive equipment only, and entitlement to an effective date earlier than May 15, 2008 for the grant of service connection for cervical degenerative disc disease. The Veterans Appeals Control and Locator System (VACOLS) shows two appeals streams have been created for the adapted housing and adaptive equipment issues and the claim for an earlier effective date for service connection for cervical degenerative disc disease. It is further noted in VACOLS that these matters are ready to be scheduled for a Board hearing that has been requested. As it appears that these matters are being processed, a remand to schedule a Board hearing is not appropriate.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

A remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

In the Board's April 2016 remand, the Board directed the RO to obtain a supplemental medical opinion from the VA examiner who provided a November 2014 medical opinion regarding the likelihood that the Veteran's current migraine headaches had its clinical onset during active service or related is related to any in-service disease, event or injury, or manifested within the first year after separation from military service. The Board further directed the examiner to opine as to the likelihood that the Veteran's migraine headaches were caused, or aggravated beyond the normal progression of the disorder, by the Veteran's service-connected disabilities.

A remand by the Board confers on the Veteran a right to compliance with the terms of that remand. Stegall v. West, 11 Vet. App. 268. 271 (1998). The Board finds that the RO failed to substantially comply with the Board's remand directives. The Board directed the VA examiner to consider the Veteran's competent statements as to the onset of her headaches, which the examiner appears to have failed to do. A review of the records show a medical opinion based on a June 2016 examination. The examiner opined that it is not likely that the Veteran's current migraine headaches had their clinic onset during service or related to any in service injury, disease, or event, or manifested within the first year after separation from military service. The examiner's rationale was that the Veteran's service treatment records do not show any evidence, complaints, diagnosis or treatment for migraine headaches or evidence that the migraines manifested within one year of service.  The record indicates the Veteran testified that she experienced migraine headaches since an injury in the military in 1981. The record also indicates that in 2008 the Veteran reported to a private physician that she had been experiencing migraines since she was a teenager. The Veteran was 18 years old in service and therefore a teenager. The examiner did not address these competent statements. 

In addition, clarification is necessary regarding the issue of whether the Veteran's service-connected depression with general anxiety disorder caused or aggravated the Veteran's migraine headache disorder. In the June 2016 examination, the examiner opined it was less likely than not that the Veteran's service-connected depression with general anxiety caused or aggravated the migraine beyond the normal progression of the disorder. The examiner reasoned that depression with general anxiety will not cause or aggravate headaches, that there is no clinical connection, and the medical literature does not support such a nexus. In the rationale the examiner discussed to the nature of headaches and their triggers. The examiner stated that psychological stress has been reported as a trigger for migraines in 50% to 80% of people. It is unclear whether the Veteran's symptoms of depression with general anxiety associated with her service-connected depression rise to the level of psychological stress would constitute what the examiner calls a trigger for migraine headaches.  

Therefore, the Board finds that a remand is required to ensure that an adequate and contemporaneous record is before the VA prior to any adjudication on the merits. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any updated medical records pertaining to the Veteran's migraine headache disorder. 

2. Obtain a supplemental opinion from an appropriate VA medical examiner. Provide the examiner with the claims file including a copy of this REMAND and any relevant evidence in Virtual VA or Veterans Benefits Management System (VBMS). After a complete review of the record, the examiner should respond to the following:

The examiner is asked to provide an opinion regarding the nature and etiology of the Veteran's migraine headache disorder:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current migraine headaches had its clinical onset during active service or is related to any in-service disease, event, or injury, or manifested within the first year after separation from military service.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current migraine headaches were caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected depression with general anxiety disorder, degenerative disk disease of the lumbar spine, osteoarthritis of both shoulders, sciatica of both lower extremities, and/ or cervical spine degenerative disk disease. 

Specifically address whether the Veteran's service-connected depression with general anxiety "triggers" the Veteran's migraines. 

In making these assessments please address the following evidence:

(a) The service treatment records showing the Veteran was treated for pain in the low back, neck, upper back, and shoulders in July 1981. 

(b) The Veteran's testimony that she has experienced migraine headaches since an injury in military service in 1981. 

(c) A September 2008 private treatment record noting that the Veteran reported experiencing migraine headaches since she was a teenager (she was 18 in 1981). 

(d) Treatment in the emergency room for headaches in November 2006; it was noted that typically the pain went up the back of her neck and around her head.

(e) A January 12, 2007 medication management treatment record notes that the Veteran complained of an increase in depression and migraine headaches. 

(f) Please accept any lay statements from the Veteran regarding symptoms in service and after service as competent.

A complete rationale for any opinion expressed must be provided. If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




